DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 13 April 2022, in response to the Office Action mailed 21 January 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-33 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 24-26, the intended scope of the claims are not clear because it is not clear what portions of the claim from which each of these depend is included.  Each claim recites “the updated generator updated via the method according to claim…” but claims 20, 21, and 23 recite a method that includes more than updating a generator, as well as updating either a generator or a discriminator.

As per claim 27, the intended scope of the claim is not clear because it is not clear what the relationship between the first and second discriminators is (i.e., is it part of the generating and discriminating or just a completely unrelated discriminator with a second kind of deforming operation).
Claims 28-33 (appear to) depend upon claim 27, and thus include the aforementioned limitation(s).
Examiner’s Note: claim 41 also depends upon claim 27, but appears to clarify the relationship.

As per claims 31-33, the intended scope of the claims are not clear because it is not clear what portions of the claim from which each of these depend is included.  Each claim recites “the updated generator updated via the method according to claim…” but claims 27, 28, and 30 recite a method that includes more than updating a generator.

As per claims 35-37, the intended scope of the claims are not clear because there is no “device according to claim 30”, as claim 30 is drawn to a method. These claims appear to be intended to depend upon claim 34.
Claim 37 also recites the limitations "the at least one processor”, and “the updating of the generator and the discriminators” in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 39 and 40 appear to depend upon claims 35 and 37, and thus include the aforementioned limitation(s).

As per claims 38-40, the intended scope of the claims are not clear because it is not clear what portions of the claim from which each of these depend is included.  Each claim recites “the updated generator updated by the device according to claim…” but claims 34, 35, and 37 recite a device that includes more than updating a generator.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 24-26, 31-33, and 35-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 24-26, 31-33, and 38-40  each recite and updated generator updated via a method/device according to some prior claim, but the prior claims to which they refer include more than just updating a generator (see above). Claims 35-37 recite “the device according to claim 30”, but claim 30 is drawn to a method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 28, 30-33, 35, 37, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neyshabur et al. (Stabilizing GAN Training with Multiple Random Projections, May 2017, pgs. 1-17).

As per claim 27, Neyshabur teaches a method for generating a model comprising: generating by using a generator, data from input data [a multilayer generator network that is tasked with producing samples from a target distribution, given an input drawn from a known distribution and possibly additional side information (sections 1, 2.3, etc.)]; discriminating by using a first discriminator, at least one of deformed generated data or deformed training data formed by a first kind of deforming operation related with the first discriminator [an array of discriminators, each looking at a different projection of the data and providing a gradient output (abstract, etc.) where a discriminator performs discrimination on a projected image made with a filters (the deformation) utilizing a random generator (to produce the filters but kept the same during training) (pg. 5, “Dataset and Architectures”, etc.)], the first kind of deforming operation being a different kind of deforming operation from a second kind of deforming operation related with a second discriminator [a discriminator performs discrimination on a projected image made with a filters (the deformation) utilizing a random generator (to produce the filters but kept the same during training) (pg. 5, “Dataset and Architectures”, etc.) which would be different than the randomly generated filter of another, separate model]; and: updating the generator based on a discrimination result [the discriminators are trained to minimize the loss of each discriminator (pgs. 5-6, “Dataset and Architectures” and “Stability”, etc.) and the quality of samples generated by the generator improves continually through the training by the use of multiple discriminators (figure 2, etc.)].

As per claim 28, Neyshabur teaches wherein the generated data and the training data are image data and each of the operations includes at least one of reduction, a blurring, or a contrast changing [each discriminator performs discrimination on a projected image made (pg. 5, “Dataset and Architectures”, etc.) including reduction in the first layer (pg. 8, “Results on Imagenet-Canines”)].

As per claim 30, Neyshabur teaches iterating the updating of the generator a plurality of times [the quality of samples generated by the generator improves continually through the training by the use of multiple discriminators (figure 2, etc.) including multiple iterations of training (pgs. 5-8, multiple sections)].

As per claim 31, Neyshabur teaches a data generation method comprising generating data using the updated generator updated via the method according to claim 27 [the multilayer generator network that is tasked with producing samples from a target distribution, including using the trained (updated) generator (sections 1, 2.3 for the generator; pgs. 7-8, section 3-4 for using the updated generator; etc.)].

As per claim 32, see the rejection of claim 31, above.

As per claim 33, see the rejection of claim 31, above.

As per claim 35, see the rejection of claim 28, above.

As per claim 37, Neyshabur teaches wherein the at least one processor is further configured to iterate the updating of the generator and the discriminators a plurality of times [multiple iterations of training are undergone by the generator and discriminators (pgs. 5-8, multiple sections)].

As per claim 39, see the rejection of claim 31, above.

As per claim 40, see the rejection of claim 31, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neyshabur et al. (Stabilizing GAN Training with Multiple Random Projections, May 2017, pgs. 1-17) in view of Lorenzo-Trueba et al. (Misperceptions of the emotional content of natural and vocoded speech in a car, August 2017, pgs. 606-610).

As per claim 29, Neyshabur teaches the method according to claim 27, as described above.
While Neyshabur teaches using a GAN on high-dimensional data (see, e.g., pg. 1, Intro) it does not explicitly teach wherein the generated data and the training data are audio data, and each of the operations includes at least one of a lowering sampling rate, or a reverberating.
Lorenzo-Trueba teaches wherein the generated data and the training data are audio data, and each of the operations includes at least one of a lowering sampling rate, or a reverberating [a GAN may be used for audio data (pg. 606, section 1) including adding noise and reverberation to the data (pg. 607, section 3, pg. 608, section 3.2.3, etc.)].
Neyshabur and Lorenzo-Trueba are analogous art, as they are within the same field of endeavor, namely utilizing a GAN on high dimensional data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a GAN on audio data including adding reverberations, as taught by Lorenzo-Trueba, for the GAN used in the system taught by Neyshabur.
Lorenzo-Trueba provides motivation as [a GAN is extremely successful in audio generation (pg. 606, Intro) and adding noise/reverberation allows the system to better handle adverse environments (pg. 606, Intro; pg. 607, section 3; etc.)].

As per claim 36, see the rejection of claim 29, above.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter, regarding claims 20-23 and 34: the cited art teaches various systems/methods including generative adversarial networks with multiple discriminators, as well as various “deformations” which may be performed on generated and/or training data.  However, none of the cited art, either alone or in combination, appears to provide motivation for applying deformation operations to the generated/training data provided to the multiple discriminators, by operators which are associated one-to-one with the discriminators and where each of the operators provides a different deformation operation from each of the other operators (see independent claims 20 and 34).

Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for similar reasons as given above, regarding claims 20 and 34.  While it does not specify a one-to-one correspondence explicitly, it does specify that the first kind of deforming operation is related to the first discriminator and a second, different kind of deforming operation is related to the second discriminator, and that both are used in the updating of the generator.


Response to Arguments
Applicant’s arguments with respect to claim(s) 24-33 and 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-19 are cancelled; claims 20-23 and 34 are allowable; claims 24-33 and 35-40 are rejected; claim 41 is objected to.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128